             Case 19-32713 Document 794 Filed in TXSB on 10/03/19 Page 1 of 2
                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                              )                                                  ENTERED
    In re:                                                    )    Chapter 11                                    10/03/2019
                                                              )
    BRISTOW GROUP INC., et al.,1                              )    Case No. 19-32713 (DRJ)
                                                              )
                                      Debtors.                )    Jointly Administered
                                                              )

                              ORDER APPROVING DEBTORS’
                  SETTLEMENT AGREEMENT WITH AIRBUS HELICOPTERS S.A.S.
                                      (Docket No. 738)
                     Upon the motion (the “Motion”), filed by the above-captioned debtors (collectively,

the “Debtors”) for entry of an order (this “Order”), pursuant to sections 105(a) and 365(a) of title

11 of the United States Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), authorizing the Debtors to enter into the

Settlement Agreement;2 and it appearing that the Court having jurisdiction to consider the relief

sought in the Motion in accordance with 28 U.S.C. § 1334; and it appearing that venue is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that consideration of

the Motion on an emergency basis is proper under the circumstances; and it appearing that all due

and proper notice of the Motion having been given under the circumstances; and it appearing that

the relief sought in the Motion is in the best interests of the Debtors, their estates and creditors,

and all parties in interest; and after due and deliberation thereon, and sufficient cause appearing

therefore, it is hereby

             ORDERED, ADJUDGED AND DECREED that:

             1.      The Motion is GRANTED to the extent set forth herein.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764),
    and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the Debtors
    listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
2
    Capitalized terms not otherwise defined herein shall have the same meanings as ascribed to them in the Motion.
        Case 19-32713 Document 794 Filed in TXSB on 10/03/19 Page 2 of 2
       2.      The Debtors are authorized to enter into the Settlement Agreement with Airbus,

which was attached as Exhibit “B” to the Motion.

       3.      The Purchase Agreement is hereby rejected pursuant to section 365 of the

Bankruptcy Code, effective as of the date of this Order.

       4.      Pursuant to the terms of the Settlement Agreement, Airbus is barred from amending

Claim 143 or filing additional proofs of claim in these Chapter 11 Cases in relation to the Purchase

Agreement, including, but not limited to, any claims for rejection damages.

       5.      Prime Clerk, the claims agent retained in the Debtors’ Chapter 11 Cases, is

authorized to reflect that Claim 143 is withdrawn on the official claims register maintained for the

Debtors’ Chapter 11 Cases.

       6.      Airbus’ vote to reject the Plan shall be deemed withdrawn, effective as of

September 23, 2019.

       7.      Airbus’ Limited Objection and Reservation of Rights [Docket No. 685] shall be

deemed withdrawn, effective as of September 23, 2019.

       8.      Nothing herein shall affect or modify the Stipulation and Agreed Order Regarding

Opt Out of Third-Party Plan Releases by Airbus Helicopters S.A.S. [Docket No. 736].

       9.      The Debtors are authorized to take all necessary actions to carry out this Order.

       10.     The Court shall retain jurisdiction to hear and determine any and all matters arising

from the interpretation and/or implementation of this Order.


       Signed: October 03, 2019.
 Dated: __________, 2019
        Houston, Texas                              ____________________________________
                                                   HON.  DAVID R. JONES
                                                    DAVID
                                                   United   R. JONES
                                                          States Bankruptcy Judge
                                                     UNITED STATES BANKRUPTCY JUDGE
